ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
ACADEMI, LLC                                    ) ASBCA Nos. 60886-ADR, 60887-ADR
                                                )            60891-ADR, 60892-ADR
                                                )            61086-ADR, 61147-ADR
                                                )            61148-ADR, 61258-ADR
                                                )            61335-ADR
                                                )
Under Contract Nos. W9113M-07-D-0005            )
                    N00189-07-C-Z022            )

APPEARANCES FOR THE APPELLANT:                     Paul E. Pompeo, Esq.
                                                   Amanda Sherwood, Esq.
                                                    Arnold & Porter Kaye Scholer LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Arthur M. Taylor, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Peter M. Casey, Esq.
                                                   Debra E. Berg, Esq.
                                                    Trial Attorneys
                                                    Defense Contract Management Agency
                                                    Hanscom AFB, MA

                                ORDER OF DISMISSAL

      Upon the successful completion of an Alternative Disputes Resolution (ADR), on
February 24, 2022, the parties filed a joint request to dismiss all appeals with prejudice.
Having settled all disputes, the appeals are dismissed with prejudice.

       Dated: March 1, 2022



                                                STEPHANIE CATES-HARMAN
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60886-ADR, 60887-ADR,
60891-ADR, 60892-ADR, 61086-ADR, 61147-ADR, 61148-ADR, 61258-ADR,
61335-ADR, Appeals of ACADEMI, LLC, rendered in conformance with the Board’s
Charter.

       Dated: March 1, 2022


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2